

116 HRES 313 IH: Designating April 24, 2019, as “Meningitis B Awareness Day”.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 313IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Slotkin (for herself, Miss Rice of New York, and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONDesignating April 24, 2019, as Meningitis B Awareness Day.
	
 Whereas it is the custom of the House of Representatives to increase awareness of serious illnesses that affect the lives of the people of the United States;
 Whereas meningococcal disease, more commonly referred to as bacterial meningitis, is any infection caused by the bacterium Neisseria meningitidis; Whereas meningococcal disease is uncommon, and the flu-like symptoms of the disease make diagnosing difficult;
 Whereas meningococcal disease can cause serious illnesses, such as— (1)an infection of the lining of the brain and spinal column known as meningitis; and
 (2)blood infections known as sepsis; Whereas the disease strikes quickly and may lead to severe or permanent disabilities, such as hearing loss, brain damage, seizures, and limb amputation, and may even lead to death within 24 to 48 hours;
 Whereas although 1 in 10 people are carriers of Neisseria meningitidis bacteria with no signs or symptoms of disease, Neisseria meningitidis bacteria may sometimes cause illnesses;
 Whereas there are different strains of meningococcal disease, including strains caused by Neisseria meningitidis serogroups A, C, W, Y, and B;
 Whereas vaccines exist to help provide protection against all strains of meningococcal disease caused by the serogroups common in the United States;
 Whereas meningococcal disease is spread from person to person via the exchange of Neisseria meningitidis bacteria through respiratory and throat secretions during close or lengthy contact, including contact such as—
 (1)sharing beverages or eating utensils; (2)kissing; and
 (3)spending time in close contact with someone who is sick or who carries the bacteria; Whereas community settings in which large groups of people gather, such as college campuses, may increase the risk of transmission of meningococcal disease;
 Whereas because of the way meningococcal disease is spread through close personal contact, the social behavior of young adults ages 16 to 23 increases the risk of those adults contracting the disease;
 Whereas students in dormitory settings and at crowded events are particularly vulnerable to meningococcal disease;
 Whereas college students ages 18 to 24 were found to be 3.5 times more likely to contract meningitis B, the strain of meningococcal disease caused by serogroup B, compared to their peers not in school;
 Whereas the single best way to help prevent all common strains of meningococcal disease is to be vaccinated with—
 (1)a MenACWY vaccine to protect against the strains of meningococcal disease caused by serogroups A, C, W, and Y; and
 (2)a separate MenB vaccine to protect against the strain of meningococcal disease caused by serogroup B;
 Whereas the incidence of meningococcal disease in the United States incidence has steadily declined since 1995 (1.20 cases/100,000 persons) to a historic low of 0.11 cases/100,000 persons in 2017;
 Whereas although vaccines for serogroups A, C, W, and Y have been available for many years, a vaccine for serogroup B was not available until 2014;
 Whereas despite the existence of a vaccine for serogroup B since 2014, meningitis B has been responsible for all United States college campus outbreaks since 2011, with some cases resulting in death;
 Whereas because the strain of meningococcal disease caused by serogroup B requires a new, separate vaccination, students heading to college may mistakenly think that, if they received the MenACWY vaccine, they are protected against all strains of the disease, and may not realize that they are not protected against the strain caused by serogroup B;
 Whereas according to the Centers for Disease Control and Prevention, Neisseria meningitidis serogroup B accounts for approximately half of all cases of meningococcal disease among individuals ages 15 to 22 in the United States;
 Whereas vaccination for serogroups A, C, W, and Y is routinely recommended by the Centers for Disease Control and Prevention;
 Whereas the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention recommends that decisions to vaccinate adolescents and young adults ages 16 to 23 against the strain of meningococcal disease caused by serogroup B should be made at the individual level with health care providers;
 Whereas a recent study found that many doctors are not talking to patients about the MenB vaccine, including 49 percent of pediatricians and 69 percent of family physicians who do not regularly discuss the MenB vaccine during routine visits with individuals ages 16 to 18;
 Whereas meningitis vaccines are covered by public and private health insurance plans, and individuals should be encouraged to contact health insurance plans to determine coverage of MenACWY and MenB vaccines;
 Whereas the Federal Vaccines for Children program covers both MenACWY and MenB vaccines for— (1)children and adults who have no health insurance or whose health insurance does not cover those vaccines; and
 (2)children less than 19 years of age who are American Indian, Alaska Native, or eligible for Medicaid or other State health plan coverage;
 Whereas in 2012, before meningitis B vaccines were available in the United States, Kimberly Coffey, a 17-year-old high school senior on Long Island, New York, died from meningitis B;
 Whereas Patti Wukovits, R.N., the mother of Kimberly Coffey, created the Kimberly Coffey Foundation, a vital organization with the mission of—
 (1)providing education to the public and health care professionals about meningococcal disease; and (2)advocating for two types of vaccination for meningococcal disease;
 Whereas the goal of the Kimberly Coffey Foundation is to ensure that no other family will endure the loss of a child or have a loved one experience the devastating effects of meningococcal disease;
 Whereas June 15, 2019, marks the seventh anniversary of the death of Kimberly Coffey; Whereas 19-year-old Emily Nicole Stillman, while a sophomore at Kalamazoo College in Kalamazoo, Michigan, tragically contracted bacterial meningitis before meningitis B vaccines were available in the United States;
 Whereas, on February 2, 2013, after just 36 hours in the hospital, Emily Nicole Stillman passed away;
 Whereas in 2014, Alicia Stillman, the mother of Emily Nicole Stillman, created the Emily Stillman Foundation—
 (1)to preserve the memory of Emily Nicole Stillman; (2)to advocate for organ and tissue donation; and
 (3)to advocate for the increased availability of vaccines for all vaccine-preventable diseases, including the increased availability of meningitis vaccines for children;
 Whereas February 2019 marked the sixth anniversary of the death of Emily Stillman; Whereas the Meningitis B Action Project, a joint initiative of the Kimberly Coffey Foundation and the Emily Stillman Foundation, is committed to raising awareness about meningococcal disease throughout the United States;
 Whereas students, parents, educators, and health care providers should learn about all strains of meningococcal disease and how to protect against all strains of the disease; and
 Whereas April 24, 2019, should be designated as Meningitis B Awareness Day to coincide with the observance of World Meningitis Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Meningitis B Awareness Day; and (2)encourages—
 (A)all individuals to contact health insurance plans to determine coverage of MenACWY and MenB vaccines; and
 (B)students, parents, educators, and health care providers to learn about all strains of meningococcal disease and how to protect against all strains of the disease.
				